Metcalf, J.
Nothing is stated in the plaintiffs’ declaration, as matter of complaint against the defendant, for which they have not a plain, adequate and complete remedy at the common law of this commonwealth, if they have any remedy of any kind. And the prayer that he may be further restrained from cutting off wood and timber, and from committing waste, does not give the court equity jurisdiction of the case. Pending an action at law, an injunction against committing waste may be issued, on an application made in due form, and containing proper averments. One of those averments (which is not contained in the present declaration) is the belief or fear of the plaintiff that the defendant is doing or is about to do the acts which the court are asked to restrain.

Demwrrer sustained, cmd declaration adjudged bad.